DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 5-8 are newly added. Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a length Gn without reciting any units for ranges of values corresponding to the length which renders the claim indefinite. For purposes of examination, the length Gn is interpreted as having units of mm based on the instant specification ([0047]).
Claims 2-7 are rejected in view of their dependence to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2016/0254569 A1) in view of Umeyama (US 2016/0336568 A1).
Regarding claims 1, 4 & 6-8, Yagi teaches a secondary cell with a non-aqueous electrolyte, comprising a wound body in which an electrode group including a positive electrode, a negative electrode, and a separator sandwiched therebetween is wound in a flat shape (Fig. 5A; [0035]-[0039]);												a non-aqueous electrolyte having the wound body immersed therein ([0041]-[0042]);		wherein the wound body, in a central section within at least five layers from the inside of the wound body, includes a gap between adjacent separator layers of the electrode group, the gap including a first gap between the first and second layers from the inside of the wound body, a second gap between the second and third layers from the inside of the wound body, a third gap between the third and fourth layers from the inside of the wound body, a fourth gap between the fourth and fifth layers from the inside of the wound body (see annotated Fig. 5A below). 					
    PNG
    media_image1.png
    534
    712
    media_image1.png
    Greyscale

													Fig. 5A illustrates the gaps having a length which can be approximated by the thickness of the separator but Yagi is silent as to a length Gn of each of the first, second, third and fourth gaps in a major axis direction of the wound body when viewed from an axial direction of the wound body fulfilling a relationship of 0.09/n-0.003≤Gn≤0.98/n-0.093 (1≤n≤4) and is further silent as to the thicknesses of the positive and negative material layers of the respective positive and negative electrodes.										Umeyama teaches a non-aqueous secondary cell comprising a flat wound electrode assembly including positive material layers having a thickness of 20 microns to 100 microns, negative material layers having a thickness of 40 microns to 80 microns, which overlap with the presently claimed ranges of claims 6 & 8, and separators having a thickness of 15 microns to 40 microns ([0032], [0037], [0055] & [0059]). Umeyama further teaches an electrode density of the positive electrode being typically 2.0 g/cc or more and 4.0 g/cc or less; and an electrode density of the negative electrode being typically 1.0 g/cc or more and 1.5 g/cc or less ([0032] & [0037]) which overlap with the presently claimed ranges of respective claims 4 & 7.				It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit the thicknesses of the positive material layer, the negative material layer and the separator to ranges described in Umeyama from the viewpoint of achieving high energy density in the positive electrode, high energy and output density in the negative electrode and in order to maintain good charge carrier permeability and make it less likely for minor short circuits (leakage current) to occur for the separator as taught by Umeyama ([0032], [0037] & [0055]). Moreover, when electrode densities of the positive and negative electrodes are within the above described ranges, high energy density and high output density can be obtained for the positive electrode and excellent output characteristics can be obtained for the negative electrode as taught by Umeyama ([0032] & [0037]). Thus, when the separator has a thickness as described in Umeyama above, the resulting gaps would have an approximate length corresponding to the thickness of the separator (Fig. 5A) which ranges from 15 microns to 40 microns. However, for n=4, the length of the gap Gn ranges from about 0.020 mm to 0.052 mm (or equivalently from 20 microns to 52 microns) which overlaps with the thickness of the separator. 	
Regarding claim 3, Yagi as modified by Umeyama teaches the secondary cell of claim 1. Yagi further teaches wherein the non-aqueous electrolyte includes a mixed solvent of a cyclic carbonate such as EC and a chain carbonate such as DMC ([0042]). Yagi further discloses PC as a cyclic carbonate which can be employed as an organic solvent in the non-aqueous electrolyte ([0042]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2016/0254569 A1) and Umeyama (US 2016/0336568 A1), as applied to claims 1, 3-4 & 6-8 above, and further in view of Umeyama (US 2016/0380299 A1, hereinafter cited as Umeyama’299).
Regarding claim 2, Yagi as modified by Umeyama teaches the secondary cell of claim 1. Yagi further teaches wherein, at any end surface of the wound body in the axial direction, the negative electrode protruding further outward in the axial direction from the adjacent positive electrode (Fig. 3; [0039]) but is silent as to an amount of the protrusion being 0.5 mm or more and 2.0 mm or less.												Umeyama’299 teaches a non-aqueous electrolyte secondary cell comprising a wound electrode body, wherein at any end surface of the wound body in the axial direction, the negative electrode protrudes further outward in the axial direction from the adjacent positive electrode such that the protrusion is 0.5 mm or more and 2.5 mm or less (Fig. 5; [0049] & [0051]).			It would have been obvious to set an amount of the protrusion to a range of 0.5 mm or more and 2.0 mm or less in order to suppress the excessive desorption of charge carriers from the positive electrode active material layer as taught by Umeyama‘299 ([0051]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2016/0254569 A1) and Umeyama (US 2016/0336568 A1), as applied to claims 1, 3-4 & 6-8 above, and further in view of Kim (US 2015/0340732 A1).
Regarding claim 5, Yagi as modified by Umeyama teaches the secondary cell of claim 1 but is silent as to the negative material layer of the negative electrode containing silicon.			However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include silicon as an active material in the negative material layer because silicon has a high capacity as taught by Kim ([0107]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claim 1 has prompted a new ground of rejection as shown above. As instant claimed, claims 1, 3-4 & 6-8 are found to be obvious over the combined teachings of Yagi and Umeyama with claims 2 & 5 being found further obvious respectively in view of Umeyama’299 and Kim. 		Thus, in view of the foregoing, claims 1-8 stand rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727